DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second collinear portions, respectively, are pivotably held to separate and vertically spaced elements of the base” (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant relies upon figure 22 of the Specification for allegedly illustrating the claimed subject matter. However, figure 22 does not show at least the lower of the collinear portions being held by the base.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 8 is objected to because of the following informality: “an hold latch operative position” in line 37 should be amended to recite –a hold latch operative position--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the release latch extending from the latch pivot to an interface between the trip plate and the release latch,” rendering the claim indefinite because it is unclear as to how the release latch may extend to between the trip plate and itself. It is further unclear as to whether “a tripped condition” and “a set condition” both in the last line of the claim refer to the tripped position and set position, respectively, or to different positions/conditions, both previously recited in the claim.

Claim 22 recites the limitations "The impact kill animal trap of claim 9," “the latch,” “the hold latch,” and “the first and second collinear portions” in lines 1, 1, 2, and 2, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to the meaning of “the latch a level of the hold latch” in lines 1-2. For purposes of this Office Action, claim 22 will be interpreted as best understood as being intended to depend from claim 21.
Claims 2-6 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 depends from canceled claim 9, and therefore fails to further limit the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildlife Control Supplies, “Tube Trap” (Applicant’s admitted prior art (see Spec. paragraph [0004]) (hereinafter Tube Trap); NPL submitted by Applicant on IDS filed 5/4/2020 (hereinafter Tube Trap Instructions and Tube Trap Adjustments); Wildlife Control Supplies, “Product Instructions for the Wildlife Control Supplies TUBE TRAP!” cited on PTO-892 mailed 10/18/2021 (hereinafter Product Instructions; Wayback Machine archived webpage dated 4/7/2018 available at https://web.archive.org/web/20180407115557/https://www.wildlifecontrolsupplies.com/pdf/Tube_Trap_Instructions.pdf); YouTube, Maine Wildlife Management, “Wildlife Control Supplies Squirrel Tube Trap Review,” made publicly available 1/25/2017, available at https://www.youtube.com/watch?v=kS64iGB_row, assorted screenshots included on PTO-892 mailed 10/18/2021 (hereinafter Tube Trap Review), in view of Dail, U.S. Patent No. 5,706,601 (submitted by Applicant on IDS filed 3/7/2021).
	Re Claim 1, as best understood (see 112(b) rejection above), Tube Trap teaches an impact kill animal trap comprising:
An elongated enclosure with an opening at least at one end (see Product Instructions figures; Tube Trap Review at figures on pages 3 and 6-7 and corresponding video) including a top, a bottom, a front (side of the trap having safety, bracket, trigger, and pan back; see Product Instructions figures), and a rear (opposite side of the trap having spring; see Tube Trap Review at figure on pages 1-2 and corresponding video), the opening being configured to form an entrance for an animal (see 
A strike bar (“Strike Bar”; see id.) pivoted at the rear of the enclosure (see id.; Tube Trap Instructions) about a pivot axis (formed by the spring), the pivot axis being parallel to an elongate axis of the enclosure (see id.), the strike bar biased by a strike bar spring (spring shown at Tube Trap Review pages 1-2 and corresponding video; see id.), the strike bar extending from a proximal end within the enclosure to a distal end beyond the enclosure (see id.);
A set mechanism (“trigger,” “trigger catch,” or “dog;” see Product Instructions, Tube Trap Instructions, Tube Trap Review at figures on pages 9-12 and corresponding video; see also Spec. at paragraph [0049], describing the latch, cam, and associated elements as being parts of the claimed “set mechanism”) opposite the pivot axis at the front of the enclosure (see Product Instructions, Tube Trap Instructions, Tube Trap Review), the set mechanism being configured to selectively hold the strike bar in a bottom set position against a bias from the strike bar spring (see id.);
A trip tray (“pan”; see id.) pivotably attached to the enclosure at a trip tray pivot (formed by “pan back”) at the front of the enclosure (see id.), the trip tray including an upper set position (see id., notably Tube Trap Review video at 2:30-2:45) and a lower tripped position within the enclosure (see id.);
A release latch (“trigger,” “trigger catch,” or “dog;” see Product Instructions, Tube Trap Instructions, Tube Trap Review at figures on pages 9-12 and corresponding video) of the set mechanism selectively linked to the trip tray and to the strike bar (see Tube Trap Instructions step 6; Product Instructions; Tube Trap Review) such that movement of the trip tray from the upper set position to the lower tripped position causes the release latch to move and disengage from the strike bar (see id.), see id.); and
A base structure (“bracket”; see Product Instructions and Tube Trap Instructions) mounted near the bottom of the enclosure (see id.), the base structure extending outward beyond the front of the enclosure (see id.);
Wherein the release latch is pivotably attached to the enclosure via the base structure at a latch pivot beyond the front of the enclosure (see id.; Tube Trap Review at figures on pages 9-12 and corresponding video), the release latch extending from the latch pivot to an interface (distal end of release latch that engages the trip plate; see id.) between the trip plate and the release latch (see id.),
Wherein the release latch rotates about the latch pivot (see id.);
Wherein the strike bar is moved toward a lowest strike bar position (see Tube Trap Review; Tube Trap Instructions; Product Instructions), and the trip tray moves to the upper set position from a lower position to enable the trip tray to retain the release latch in a position of engagement with the strike bar. See id.
Tube Trap does not expressly teach the release latch biased by a latching biasing element of the trap to rotate about the latch pivot for all operative positions of each of the strike bar and the trip tray, wherein the trip tray is biased to move toward the upper set position, wherein moving the strike bar toward a lowest strike bar position causes the release latch to rotate against the latch biasing element toward the strike bar and the trip tray to move automatically to the upper section position from a lower position, and wherein a set operation is automatic such that contact and action 
Dail, similarly directed to an impact kill animal trap comprising: an elongated enclosure (see figures 1 and 2) with an opening (see id. and figure 6) at least at one end including a top (formed by 10), a bottom (bottom of 13), a front (side where 12 extends; see figure 1), and a rear (opposite side from where 12 extends), the opening being configured to form an entrance for an animal (M); a strike bar (28, 30, 31) pivoted about a pivot axis (see figure 3, illustrating R1) parallel to an elongate axis of the enclosure; a set mechanism (36) at the front of the enclosure (see figures 1 and 3), the set mechanism being configured to selectively hold the strike bar in a set position (via 54, 55; see figures 1 and 3 and 4:1-7); a trip tray (50) pivotably attached at a trip tray pivot (see figures 5 and 6), the trip tray including an upper set position and a lower tripped position within the enclosure (see id. and 4:7-17); a release latch (36) of the set mechanism selectively linked to the trip tray and to the strike bar (see figures 1, 3, 5, and 6) such that movement of the trip tray from the upper set position to the lower tripped position causes the latch to move and disengage from the strike bar (see id. and 4:7-17), allowing the strike bar to move from the set position to a tripped position of the strike bar (see id.); and a base structure (20, extending portion of 12; see figure 1) extending outward beyond the front of the enclosure (see id.); wherein the release latch is pivotably attached to the enclosure via the base structure at a latch pivot (at 38; see figures 1, 3, and 6 and 3:42-45) beyond the front of the enclosure (see id.), teaches that it is known in the art to have the release latch extending from the latch pivot to an interface (48, 52; see figures 1, 3, and 5 and 4:1-7) between the trip plate and the see figures 3-6 and 3:62-4:17), to move toward engagement with a cam (48) of the trip tray (see figures 1 and 3, 3:57-61, and 4:1-7), wherein the trip tray is biased to move toward the upper set position (see figures 3 and 5 and 4:1-17), wherein moving the strike bar toward a set strike bar position (28 at top of R1 trajectory; see id.) causes the release latch to rotate against a latch biasing element (56) toward the strike bar (see figures 1 and 3, 3:57-61, and 4:1-7) and the trip tray to move automatically to the upper set position from a lower position (see id., figure 5, and 4:7-17) to enable the trip tray to retain the release latch in a position of engagement with the strike bar (see id.), wherein a set operation is automatic such that contact and action exclusively on the strike bar via an applied force causes the strike bar and respective linked elements to move from a tripped condition to a set condition. See 4:1-17.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Tube Trap to have the release latch extending from the latch pivot to an interface between the trip plate and the release latch, wherein the release latch is biased by a latching biasing element of the animal trap to rotate about the latch pivot for all operative positions of each of the strike bar and the trip tray, wherein the trip tray is biased to move toward the upper set position, wherein moving the strike bar toward the lowest strike bar position causes the release latch to rotate against the latch biasing element toward the strike bar and the trip tray to move automatically to the upper set position from a lower position to enable the trip tray to retain the release latch in a position of engagement with the strike bar, wherein a set See Dail at 4:1-7; Product Instructions; Tube Trap Instructions at steps 3-6.
Re Claim 2, Tube Trap as modified by Dail teaches that a first imaginary line extending through the latch pivot and the trip plate/latch interface (see Tube Trap Instructions at step 6; Dail at figures 1, 3, and 5) and a second imaginary line extending through the strike bar distal end and the strike bar pivot axis (imaginary line formed when Tube Trap has been sprung, see Tube Trap Review figure on page 6 and corresponding video, Tube Trap Instructions figure in step 2; Dail imaginary line formed when trap has been sprung and 28, 30, 31 is at the bottom of the R1 trajectory, see figure 3) intersect at an acute angle greater than 60 degrees. See id.
Re Claim 3, Tube Trap as modified by Dail teaches that the trap is configured to rest on a horizontal support surface (see Tube Trap Review; Tube Trap Instructions; Dail at figures 1 and 3), the strike bar forms an angle of less than 90 degrees in relation to the horizontal support surface such that the strike bar distal end is forward of the strike bar pivot axis (see Tube Trap Review at figure on page 6 and corresponding video; Product Instructions; Dail at figure 3), the strike bar being movable through its full possible motion from the tripped position to the bottom set position exclusively by pressing down toward the ground on the distal end of the strike bar. See Product Instructions; Tube Trap Instructions; Dail at figures 1 and 3 and 4:1-7.
See Dail at 3:57-61.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tube Trap and Dail as applied to claim 1 above, and further in view of Catlin, U.S. Patent No. 1,665,020.
	Re Claim 4, Tube Trap as modified by Dail teaches that a shelf (Dail 54, 55) of the release latch engages a cross bar (Dail 28 is a cross bar; see Dail at figures 1 and 2) of the strike bar (see id., Dail at figure 3 and 4:1-7), the distal end of the strike bar is to theside of the cross bar (see id.; Product Instructions; Tube Trap Instructions), but does not expressly teach that the cross bar is below the distal end.
	Catlin, similarly directed to an impact kill animal trap comprising a strike bar (13) and a release latch (5), teaches that it is known in the art to have a shelf (10, 11; see figures 1, 3, and 4) of the release latch engage a cross bar (12) of the strike bar (see id. and 1:80-85), the distal end of the strike bar is to the side of the cross bar (see figure 3), and the cross bar is below the distal end. See id. and figure 1.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Tube Trap as modified by Dail to have the cross bar be below the distal end, as taught by Catlin, in order to shape the strike bar so as to more effectively constrict the body or neck of the animal. See Catlin at figure 2.
Re Claim 5, Tube Trap as modified by Dail and Catlin teaches that the cross bar is vertically closer to the latch pivot than to distal end of the strike bar. See Catlin at figure 1.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tube Trap and Dail as applied to claim 1 above, and further in view of Johnson et al., U.S. Patent No. 6,508,031 B1 (hereinafter Johnson; submitted by Applicant on IDS filed 5/4/2020), Pellowski, U.S. Patent No. 3,747,259, and Catlin.
Re Claim 6, Tube Trap as modified by Dail does not expressly teach the claim limitations.
Johnson, similarly directed to an impact kill animal trap comprising a strike mechanism (26), a trip tray (24) pivotably attached to the trap at a trip tray pivot (at 28, 68; see figures 2 and 3 and 3:18-27), the trip tray including an upper set position (see figure 3) and a lower tripped position (see figure 2), a set mechanism comprising a release latch (86) selectively linked to the trip tray and to the strike mechanism (see figure 3, 3:54-65) such that movement of the trip tray from the set position to the lower tripped position causes the release latch to move and disengage from the strike mechanism (see id. and figure 2), allowing the strike mechanism to move from the set position to a tripped position of the strike mechanism under the bias of a strike bar spring (32; see 3:1-15), wherein the release latch is pivotably attached to a base structure (22) at a latch pivot (88; see figures 2 and 3 and 3:50-52), the release latch extending from the latch pivot to an interface (100, 72; see id. and 3:61-65) between the trip tray and the release latch, wherein the trip tray is biased to move toward the upper set position (via 82; see 3:44-47), and wherein moving the strike mechanism toward a lowest strike mechanism position causes the release latch to rotate toward the strike mechanism (compare figure 3, with figure 2), and the trip tray moves to the upper position to enable the trip tray to retain the latch in a position of engagement with the see figure 3); teaches that it is known in the art to have the trip tray biased to move by a torsion spring (82) including a central coil and respective distal and proximal spring ends (see figures 2 and 3, 3:44-47, and 3:66-4:2), the distal spring end engages the trip tray (see id.), and the proximal spring end engages the base structure (82 engages 22 at 80; see id. and figure 1) to predetermine a preload torque on the tray spring and a preload force on the trip tray. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trip tray of Tube Trap as modified by Dail to be biased to move by a torsion spring including a central coil and respective distal and proximal spring ends, the distal spring end engages the trip tray, and the proximal spring end is selectively engageable with the base structure to predetermine a preload torque on the tray spring and a preload force on the trip tray, as taught by Johnson, in order to bias the trip tray to a position where it is automatically engageable by the latch when setting the trap. See Johnson at 3:66-4:2.
And Pellowski, similarly directed to an impact kill animal trap, teaches that it is known in the art to have the trap include a plurality of apertures (42), an element (10, 12) biased to move by a torsion spring (38) including a central coil and respective distal and proximal spring ends (see figure 1), one of the ends (40) selectively engageable with an aperture of the plurality of apertures to predetermine a preload torque on the spring and a preload force on the element. See figure 6, 2:20-22, and 3:57-65.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Tube Trap as modified by Dail and Johnson to have the base structure, i.e., where the spring and trip tray are attached to the trap, include a See Pellowski at 3:57-65.
Although Tube Trap as modified by Dail, Johnson, and Pellowski does not expressly teach a plurality of spaced apart teeth, Catlin teaches an adjustment mechanism comprising a plurality of spaced apart teeth (10, 11; see figures 1 and 2 and 2:121-3:3), wherein an element (12) of the trap is selectively engageable with a tooth of the plurality of spaced apart teeth to predetermine a preload torque on a spring (14, 15). See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the apertures of Tube Trap as modified by Dail, Johnson, and Pellowski to be a plurality of spaced apart teeth, as taught by Catlin, in order to use a functionally-equivalent type of adjustment mechanism having notches for easily slipping the proximal end into a desired notch. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tube Trap, Johnson, and Seghers, U.S. Patent No. 1,726,127.
Re Claim 8, Tube Trap teaches an impact kill animal trap comprising:
An elongated enclosure with an opening at least at one end (see Product Instructions figures; Tube Trap Review at figures on pages 3 and 6-7 and corresponding video) including a top, a bottom, a front (side of the trap having safety, bracket, trigger, and pan back; see Product Instructions figures), and a rear (opposite side of the trap having spring; see Tube Trap Review at figure on pages 1-2 and corresponding video), the opening being configured to form an entrance for an animal (see Product Instructions figures; Tube Trap Review figures and corresponding video);
A power spring (spring shown at Tube Trap Review pages 1-2; see id.) biasing a strike bar (see id.), the strike bar being pivotable at the rear of the enclosure (see id.; Tube Trap Instructions) about a pivot axis (formed by the spring), the pivot axis being parallel to an elongate axis of the enclosure (see id.), the strike bar including two continuous side arms (see Tube Trap Review page 3 and corresponding video; Product Instructions; Tube Trap Instructions), each of the side arms extending from a proximal end within the enclosure to a distal end beyond the enclosure (see id.), the proximal end comprising a kill segment and the distal end comprising a press segment (see id.; Tube Trap Review and corresponding video);
A set mechanism (“trigger,” “trigger catch,” or “dog;” see Product Instructions, Tube Trap Instructions, Tube Trap Review at figures on pages 9-12 and corresponding video; see also Spec. at paragraph [0049], describing the latch, cam, and associated elements as being parts of the claimed “set mechanism”) at the front of the enclosure (see Product Instructions, Tube Trap Instructions, Tube Trap Review and corresponding video), the set mechanism configured to selectively hold the strike bar in a bottom set position against a bias from the power spring (see id.), the strike bar in the see Product Instructions; Tube Trap Instructions);
A trip tray (“pan”; see id.) pivotably attached to the enclosure at a trip tray pivot (formed by “pan back”) at the front of the enclosure (see id.), the trip tray including an upper set position (see id., notably Tube Trap Review video at 2:30-2:45) and a lower tripped position within the enclosure (see id.);
A release latch (“trigger,” “trigger catch,” or “dog;” see Product Instructions, Tube Trap Instructions, Tube Trap Review at figures on pages 9-12 and corresponding video) of the set mechanism selectively linked to the trip tray and to the strike bar (see Tube Trap Instructions step 6; Product Instructions; Tube Trap Review and corresponding video) such that movement of the trip tray from the set position to the lower tripped position causes the release latch to move and disengage from the strike bar (see id.), allowing the strike bar to move from the set position toward the rear of the enclosure (see id.), the strike bar moving to an uppermost tripped position under the bias of the power spring (see id.) whereby the kill segment is adjacent to the rear of the enclosure (see id., specifically Tube Trap Review video at 1:35-1:50); and
A base (“bracket”; see Product Instructions and Tube Trap Instructions) forming a support structure (see id., noting that the bracket supports at least the safety, trigger, and pan back) mounted near the bottom of the enclosure (see id.), the support structure extending outward beyond the front of the enclosure to a distal end of the support structure. See id.
Tube Trap does not expressly teach the trip plate biased by a tray bias spring toward the upper set position, or a hold latch as claimed.
see 3:1-15) biasing the strike mechanism, a trip tray (24) pivotably attached to the trap at a trip tray pivot (at 28, 68; see figures 2 and 3 and 3:18-27), the trip tray including an upper set position (see figure 3) and a lower tripped position (see figure 2), a set mechanism comprising a release latch (86) selectively linked to the trip tray and to the strike mechanism (see figure 3, 3:54-65) such that movement of the trip tray from the set position to the lower tripped position causes the release latch to move and disengage from the strike mechanism (see id. and figure 2), allowing the strike mechanism to move from the set position to a tripped position of the strike mechanism under the bias of the power spring; teaches that it is known in the art to have the trip tray biased by a tray bias spring (82; see figures 2 and 3, 3:44-47, and 3:66-4:2) toward the upper set position. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trip tray of Tube Trap to be biased by a tray bias spring toward the upper set position, as taught by Johnson, in order to bias the trip tray to a position where it is automatically engageable by the latch when setting the trap. See Johnson at 3:66-4:2.
	Additionally, Seghers, similarly directed to an impact kill animal trap, teaches that it is known in the art to have a hold latch (25) pivotably fitted to a distal end of a base forming a support structure (see figures 1 and 2), wherein the hold latch is guided by the base on an elongated vertically extending portion (vertically extending portion of 25; 25 is guided by 28 of the base at the distal end of 30, which is formed in the vertically extending portion of 25; see figure 2) of the hold latch to rotate about the hold latch see 1:40-49 and 1:92-100) and a hold latch operative position (solid outline in figure 2; see 1:40-49 and 1:65-75), wherein a latch tab (34) of the hold latch extends across a diameter of a wire of the strike bar (at 35; see figures 1 and 2) when the hold latch is in the hold latch operative position (see id.); and wherein the latch tab rotates about the hold latch elongated portion (compare dashed outline in figure 2, with solid outline in figure 2; see also 1:92-100) to move to a position beside the strike bar in the hold latch stowed position. See figure 2.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Tube Trap as modified by Johnson to have a hold latch pivotably fitted to the distal end of the support structure, wherein the hold latch is guided by the base on an elongated vertically extending portion of the hold latch to rotate about the hold latch elongated portion between a hold latch stowed position and a hold latch operative position, wherein a latch tab of the hold latch extends across a diameter of a wire of the strike bar when the hold latch is in the hold latch operative position; and wherein the latch tab rotates about the hold latch elongated portion to move to a position beside the strike bar in the hold latch stowed position, as taught by Seghers, in order to provide a safety mechanism to prevent inadvertent tripping of the trap prior to it being intentionally set.
	Re Claim 21, as best understood (see 112(a) rejection and drawing objection above), Tube Trap as modified by Johnson and Seghers teaches that the hold latch includes a first collinear portion (Seghers portion of vertically extending portion of 25 below 38; see Seghers at figure 2) comprising the vertically extending portion (see id.) see id.), but does not expressly teach wherein the first and second collinear portions are pivotably held to separate and vertically spaced elements of the base. Seghers alone teaches first (having 29) and second (having 30, 31”) collinear horizontally extending portions of the hold latch (see figure 2) pivotably held (compare dashed outline, with solid outline) to separate and horizontally spaced elements (27, 28) of the base.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second collinear portions, respectively, of Tube Trap as modified by Johnson and Seghers to be pivotably held to separate and vertically spaced elements of the base, in order to meet the manufacturing preferences of a user. The modification above amounts to merely repositioning where the first and second collinear portions are held by the base, without changing their function, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Re Claim 22, as best understood (see 112(b)/(d) rejections above), Tube Trap as modified by Johnson and Seghers teaches that the latch a lever (Seghers 38) of the hold catch extends away from the first and second collinear portions (see Seghers at figure 2) from a lever location between the respective collinear portions (see id.), and wherein the lever is pressed (see Seghers at 1:100-109, noting that when the lever is grasped, it is “pressed”) to rotate the hold latch.
	Re Claim 23, Tube Trap as modified by Johnson and Seghers teaches that the hold latch selectively engages a detent (Seghers 28; see Seghers at figure 2 and 1:92-See id.
Allowable Subject Matter
Claims 12-20 are allowed.
Response to Arguments
Applicant's arguments filed 1/14/2022 with respect to the rejection of claim 1 as unpatentable over the combined teachings of Tube Trap and Dail have been fully considered but they are not persuasive. Applicant’s arguments, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Tube Trap and Johnson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tube Trap, Johnson, and Seghers. Seghers teaches the newly recited features in claim 8, as well as new claims 21-23.
Applicant argues that “[i]n contrast [to Dail], claim 1 has a strike pivoted at the rear of the enclosure.” Rem. 14.
Applicant’s argument is unpersuasive at least because it attacks Dail singly for allegedly failing to teach what the combination of Tube Trap and Dail teaches. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends that “latch 36 of Dail rotates through a manual user action, not strike bar interaction, from the set position of Fig. 6 to the catch position of Fig. 3 during the setting process.” Rem. 14.
Applicant’s argument is not persuasive, because Dail does not describe a manual user action for moving the latch of Dail. Applicant provides no evidence, e.g., citations to portions of Dail, to provide support for its argument. Instead, Dail teaches only moving the strike bar to automatically set the remaining elements, namely the trip tray and release latch. See 4:1-7.
Applicant argues that “[u]nlike Dail, in claim 1 there is a biasing element that the strike bar presses the latch against during set….[C]laim 1 is amended to have the latch biasing element.” Rem. 14-15. Applicant contends that “[i]n Dail, the tripped position includes the strike bar moved toward its lowest position and pad (tray) 50 lowered from the animal’s weight. Arm 52 is clear of the latch and the latch is thus de-linked from any possible biasing element for operative tripped positions of the tray and/or strike bar.” Id. at 15.
Applicant’s arguments are not persuasive at least because they are not commensurate with the scope of claim 1. For example, Applicant’s argument that claim 1 requires “a biasing element that the strike bar presses the latch against during set,” is not a feature required in claim 1. Instead, as noted by Applicant, claim 1 has been amended to recite “wherein the release latch is biased by a latching biasing element of the animal trap to rotate about the latch pivot for all operative positions of each of the strike bar and the trip tray.” As discussed in the rejection of claim 1, the combined teachings of Tube Trap and Dail render that feature obvious for the reasons presented above. 
Applicant’s argument that Dail’s “[a]rm 52 is clear of the latch and the latch is thus de-linked from any possible biasing element for operative tripped positions of the tray and/or strike bar,” does not reflect the teachings of Dail and findings by the Examiner. In particular, the Examiner has mapped Dail #36 to the claimed release catch. See rejection of claim 1, supra. Dail #52 is an integral component of the release catch. See, e.g., figure 6, 3:45-50, and 4:4-7. Furthermore, Dail does not teach the latch being “de-linked from any possible biasing element.” See Dail at 3:56-61. To the extent See figures 5 and 6 and 4:1-17.
Applicant avers that “[i]n Fig. 6 of Dail[,] tray 50 has no biasing element to cause it to move upward absent a distinct user action on it….[W]ith the strike bar pulled fully up, latch 36 is moved clockwise….Next rear end 38 is moved downward.” Rem. 15. Applicant continues, “[i]f tray 50 were to default in the up position…setting it would require two separate actions, moving the tray down to clear the path for arm 52 at end 48, then moving the tray up with end 48 down to engage latch 36.” Id. Applicant similarly argues that, “[i]n Dail[,] multiple elemtns must be operated separately and directly. Id. at 16.
Applicant’s arguments are not persuasive. The trip tray (50) of Dail is “biased to move toward the upper set position,” at least inasmuch as the setting of the trap causes the catch (52) of the release latch (36) to push upwardly against the linkage (48) of the trip tray and hold it up against gravity so that it assumed the upper set position. See figures 3 and 5 and 4:1-7. Applicant mischaracterizes Dail by alleging that setting the trip tray into the upper set position “require[s] two separate actions.” See Rem. 15. Instead, Dail teaches a single action, namely moving the strike bar (28) toward a strike See 4:1-7. Accordingly, Applicant’s argument that “latch 36 of Dail and tray 50 must be separately operated….There is no structure in Dail to link the latch, tray, and strike bar to provide the automatic and indirect set sequence of amended claim 1,” which is provided without specifically citing portions of Dail for support, is not persuasive. See Rem. 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642